.,,f,, AO 24513 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 ofl   J-
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                           ·-'··'
                          United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                           v.                                         (For Offenses Committed On or After November 1, 1987)


                            Marcial Herrera-Ortiz                                     Case Number: 3:19-mj-22096

                                                                                      Ben'amin B.            ·
                                                                                      Defendant's Attorney


   REGISTRATION NO. 63138298

   THE DEFENDANT:
                                                                                                                        MAY 2 4 2019
    ~ pleaded guilty to count(s) _l~of~C~o~m~pl~ai~·n~t_ _ _ _ _ _ _ _ _ __J~~filiiµii~!iii~'.OO~F---1
     D was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                     Nature of Offense                                                               Count Number(s)
    8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                     I

     D The defendant has been found not guilty on count(s)
                                                                                 -------------------
     0 Count(s)                                                                        dismissed on the motion of the United States.
                        ------------------
                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:
                                                                                        ') ")
                                     D TIME SERVED                               ~   ____,_J(_/_ _ _ _ _~days


     ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
     ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                         charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, May 24, 2019
                                                                                  Date of Imposition of Sentence


                                                                                     :M.icliae(]. Seng
                                                                                  HONORABLE MICHAEL J. SENG
                                                                                  UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                           3: l 9-mj-22096
